Citation Nr: 1134690	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  04-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for neuropathy of the right lower extremity.  

4.  Entitlement to service connection for neuropathy of the left lower extremity.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a mood disorder, to include depression.

7.  Entitlement to service connection for scars.

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1964 to July 1967, and had periods of service with the Illinois Air National Guard thereafter.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2005, the RO in Chicago, Illinois, received a statement from the Veteran indicating that he wished his claim file be moved to the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in Montgomery, Alabama, in February 2011.  A transcript of the hearing is of record.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The first 9 issues listed on the title page all relate to claimed residuals of injuries that the Veteran sustained in an automobile accident while on his way home from temporary duty with the Illinois Air National Guard.  The applicable regulation is clear that when an individual is disabled due to an injury incurred when proceeding directly from National Guard duty, he is eligible for compensation to the same extent as if he were injured while performing such duty.  38 C.F.R. § 3.6(e).  However, veterans are not entitled to compensation for injuries sustained on all types of National Guard duty.  They are only eligible for such compensation when they serve the federal military when formally called into the military service of the United States; at all other times, they serve solely as member of the state militia under the command of a state governor.  See Allen v. Key, 21 Vet. App. 54, 57-58, and cases, statutes, and regulations cited therein.  This eligibility is based on the fact that only veterans who serve in the active military, naval, or air service are eligible for compensation for disability resulting from personal injury, and on the definition of active service in the relevant statutes and regulations as interpreted by the courts, including 38 U.S.C.A. § 101 and 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id. 

As to whether the Veteran was injured while on federal or state National Guard duty, the Board cannot answer this question based on the evidence in the record at this time. The Board regrets, and apologizes for, the additional delay in this already old case.

The Veteran and his representative point to a November 1981 document entitled, "ANG/USAFR Point Credit Summary Statement of Points Earned."  This document contains an entry indicating that the Veteran had National Guard service from June 5, 1981 to June 7, 1981 and received six points for this service.  The accompanying "type duty (TD) code" indicates that at this time, the Veteran was on "paid inactive duty."  This code does not reflect whether the Veteran was on state inactive duty or federal inactive duty training (INACDUTRA), the latter being the type of service for which injury residuals are compensable.

In November 2008, the National Personnel Records Center (NPRC), which is the representative of the service departments, found that the Veteran had no inactive duty for training from June 5-7, 1981.  The NPRC did not give any explanation for this finding, or address the ANG/USAFR document that showed the Veteran was on paid inactive duty at the time he suffered his injury.

There is also a September 2007 letter from a retired Air Force Master Sergeant who wrote that, as section chief for the squadron to which the Veteran was assigned on the relevant dates, had dispatched the Veteran on a three day (June 5-7, 1981) TDY project as part of his "regularly scheduled monthly uniform training assembly (UTA)," which he described as monthly training to perform installation work on the switching systems for base communications.  The Master Sergeant did not indicate whether the TDY on which the Veteran was dispatched was in the service of the federal or state government.  The Board notes that the National Guard statutes and regulations refer to "unit training assembly" rather than "uniform training assembly."  See 32 U.S.C.A. Appendix I, 32 C.F.R. § 564.38, 32 National Guard Regs.

Therefore, the Board will remand these claims to gather as much information as possible before resolving the dispositive issue in this case relating to whether the Veteran's National Guard service was federal or state in nature.  This will include requesting from the Veteran any documents relating to his orders to report to Guard duty, contacting the Illinois Air National Guard Adjutant General's Office and asking for any relevant documents as well as whether the type of duty described by the Veteran and Master Sergeant (monthly training to perform installation work on the switching systems for base communications) would typically be federal or state service, and contacting the Master Sergeant to ask whether the duty he described was federal or state duty.

As to the claim for entitlement to service connection for bilateral hearing loss disability, the Veteran served in Vietnam as a communications specialist and testified that he was exposed to loud noise during this service.  The Board finds this testimony credible, competent, and consistent with the circumstances of his service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witnesses competent to testify to observations); 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (VA must consider places, types, and circumstances of service when adjudicating service connection claims).  The August 2008 VA audiological examination report also indicates that the Veteran has a bilateral hearing loss disability under the applicable regulation.  See 38 C.F.R. § 3.385 (2010).

The August 2008 VA examiner opined that the Veteran's bilateral hearing loss was not related to service.  Her sole rationale for this conclusion was that testing showed the Veteran had normal hearing in service.  The examiner was asked for clarification but declined to elaborate.  The fact that there was normal hearing in service is not in and of itself a sufficient basis to conclude that current hearing loss disability is unrelated to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  Consequently, the August 2008 VA examination is inadequate and a new opinion is required to cure this defect.  Therefore, a new opinion should be obtained from a different VA examiner, which considers all of the evidence of record, including the Veteran's statements, in determining whether the Veteran's bilateral hearing loss disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any documents relating to his orders to report to Guard duty, in particular any documents indicating whether such duty was for federal or state service.
 
2.  Contact the Illinois Air National Guard Adjutant General's office.  Request any records relating to the Veteran's June 5-7, 1981 service.  Also inquire as to whether the type of service in which the Veteran was engaged, as described above, would typically constitute federal or state service.

3.  Contact the Master Sergeant who wrote the September 2007 letter.  Ask him to elaborate on his statement to indicate whether the type of service he described is federal or state service, and whether the Veteran's particular service from June 5-7, 1981 was federal or state service.

4.  Request an opinion from a VA audiologist, other than the one who performed the August 2008 VA examination, as to the etiology of the Veteran's bilateral hearing loss disability.

The claims file must be sent to the audiologist for review.

The audiologist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability is related to his in service noise exposure.

The audiologist should be advised that lack of in-service hearing loss disability is not in and of itself a basis for concluding that current hearing loss disability is unrelated to service; rather, all of the evidence, including the Veteran's statements, should be considered.

A complete rationale should accompany any opinion provided.

5.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


